            Case 1:20-cv-02523-JGK Document 4 Filed 07/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


EDWARD BRAUNSTEIN,
                                                   Civil Action No. 1:20-cv-02523
                       Plaintiff,

       v.


 FRONT YARD RESIDENTIAL
 CORPORATION, ROCHELLE R. DOBBS,
 LELAND ABRAMS, GEORGE G.
 ELLISON, MICHAEL A. ERUZIONE,
 LESLIE FOX, WADE J. HENDERSON,
 LAZAR NIKOLIC, and GEORGE
 WHITFIELD MCDOWELL,



                       Defendants.



                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Edward Braunstein hereby voluntarily dismisses the above-captioned action (the “Action”)

without prejudice. Defendants have filed neither an answer nor a motion for summary judgment

in the Action.



Dated: July 10, 2020                                    Respectfully submitted,

                                                        By: /s/ Joshua M. Lifshitz
                                                        Joshua M. Lifshitz
                                                        Email: jml@jlclasslaw.com
                                                        LIFSHITZ LAW FIRM, P.C.
                                                        821 Franklin Avenue, Suite 209
                                                        Garden City, New York 11530
Case 1:20-cv-02523-JGK Document 4 Filed 07/10/20 Page 2 of 2




                                      Telephone: (516) 493-9780
                                      Facsimile: (516) 280-7376

                                      Attorneys for Plaintiff




                             2
